OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
                     P O BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

             ©FFflCiAL BUSINESS^
             STATE OF TEXAS, ^gj''                              z
                                                                                  PITNEY BOWES
             PPM&O TV FOR
             PENALTY  Fft©        /^Ve-o
                                  {      S3                     0 2 1M
 3/4/2015    PRIVATE USE                 ft                     0004279596       MAR06 2015

 PERKINS, WINSTON                Tr. Ctftfo. "§S092W            MAILED FROM Zlwft!$2?873'-01
 This "isto"'advise that the Court has denied without written order the application for
 writ of habeas corpus on the findings of the trial court without a hearing.
                                         *                                  Abel Acosta, Clerk

                               WILLIS EVERETT SMITH
                               ATTORNEY AT LAW
                               1102 KINGWOOD DRIVE, #105
                               KINGWOOD, TX 77339                                 UTF




AVRS3B      77339
                             4,|,Inl^vi,|ul:i^n|^a,||»|hll|,J>liil|l(i.|il,i,|i;il.l